Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/4/2018 and 9/9/2019 It is noted, however, that applicant has not filed a certified copy of the Chinese applications as required by 37 CFR 1.55. It is noted that it appears that the abstract the Chinese applications were submitted on 11/24/21 however these documents are incomplete and not in English. 
Response to Amendments
Applicant's submission dated 11/1/21 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/21 is being considered by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant's representative on 11/22/21.
The application has been amended as follows: 
Claim 17. (Currently Amended) A cylindrical lighting fixture, comprising a body, wherein the body comprises two ends and an axis, the two ends are penetrated by the plurality of light source modules are arranged on the body around the axis, away from the body, each of a plurality of diverging lens covers one of the light source modules; the body is provided with a plurality of lens slots, the body is made of metal, the plurality of lens slots are arranged around the axis, and the lens slots extend in a same direction as the axis; adjoined sides of two adjacent lens slots are integrated into an adjoined portion, and the adjoined portion comprises an outer side surface away from the axis, and a side of each lens slot away from the axis comprises a light outgoing notch, two sides of each light outgoing notch comprise shading portions, and the shading portions respectively extend from each light outgoing notch to cover the edge of an outer surface of each of the diverging lens inserted into the plurality of lens slots.  
Claim 18. (Currently Amended) A method of manufacturing a cylindrical lighting fixture comprises: providing a body, a plurality of light source modules and a plurality of diverging lenses; providing an axis and two ends to the body; aligning the axis along the two ends; arranging the plurality of light source modules on the body around the axis; providing a light source plate and a light-emitting unit to each of the light source modules; arranging the light-emitting unit at a side of the light source plate away from the body; covering [[one]]each of the light source modules by [[each]]one diverging lens; providing an inner surface facing the axis and an outer surface away from the axis to the diverging lens; recessing the inner surface in a direction away from the body to form a cavity; extending the cavity in a same direction as the axis; arranging the light-emitting unit in the cavity, providing the body with a plurality of lens slots; inserting the plurality of diverging lenses into the plurality of lens slots; providing a light outgoing notch on a side of each lens slot away from the axis; providing shading portions on two sides of each light outgoing notch; and respectively extending the shade portions from each light outgoing notch to cover the edge of the outer surface.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
a cylindrical lighting fixture comprising a plurality of light source modules arranged on a body around an axis of the body, each of the light source modules comprising a light source plate and a light-emitting unit arranged at a side of the light source plate away from the body, each diverging lens of a plurality of diverging lenses covers one of the light source modules, the body comprises a plurality of lens slots, and the diverging lenses are inserted into the plurality of lens slots, and a side of each lens slot away from the axis comprises a light outgoing notch, two sides of each light outgoing notch comprise shading portions, and the shading portions respectively extend from each light outgoing notch to cover the edge of the outer surface.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for in the claimed combination, nor would it be obvious to modify those references to include such limitation.
Independent claims 17 and 18 are allowed for including substantially the same allowable subject matter as that of claim 1. 
Dependent claims are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875